SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(A) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: The Gabelli Go Anywhere Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): One Corporate Center Rye, New York 10580-1422 Telephone Number (including area code): (800)422-3554 Name and address of agent for service of process: Agnes Mullady The Gabelli Go Anywhere Trust One Corporate Center Rye, New York 10580-1422 With copies of Notices and Communications to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Thomas A. DeCapo, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 500 Boylston Street Boston, Massachusetts 02116 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X] NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Rye and State of New York on the 2nd day of March, 2015. THE GABELLI GO ANYWHERE TRUST By: /s/ Agnes Mullady Agnes Mullady Sole Trustee Attest: /s/ Andrea Mango Andrea Mango Signature Page to Go Anywhere N-8A
